Case: 19-11557     Date Filed: 02/05/2020   Page: 1 of 8


                                                          [DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 19-11557
                          Non-Argument Calendar
                        ________________________

                    D.C. Docket No. 1:17-cv-24054-JEM

THE AFFILIATI NETWORK, INC.,

                                                 Plaintiff - Appellee,

MARSHALL SOCARRAS GRANT, P.L.,
Law Firm Plaintiff's counsel,

                                                  Plaintiff,

versus

COMMON SENSE BEAUTY, LLC,
TIMOTHY K. ISAAC,

                                                 Defendants - Appellants,

REINER & REINER, PA,
Law Firm Defendant's Counsel,

                                                 Defendant.

                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       ________________________
                              (February 5, 2020)
               Case: 19-11557     Date Filed: 02/05/2020    Page: 2 of 8


Before WILLIAM PRYOR, JILL PRYOR and MARCUS, Circuit Judges.

PER CURIAM:

      Defendants-appellants Timothy K. Isaac and Common Sense Beauty, LLC

(together, the “Defendants”) appeal from the district court’s order enforcing a

settlement agreement between the Defendants and The Affiliati Network, Inc.

(“Affiliati”), the plaintiff-appellee. On appeal, the Defendants argue that the district

court erred in rejecting their due process argument and adopting the magistrate

judge’s Report and Recommendation, and in denying their motion to alter or amend

the judgment. After a careful review, we affirm.

      The relevant facts, for purposes of this appeal, are these. Affiliati is a web-

based marketing company that receives commissions for generating sales for its

clients. Common Sense Beauty sells beauty and dietary supplement products, and

Isaac is the sole member of this limited liability company and is its CEO. In April

2017, the Defendants engaged Affiliati’s services to promote the sale of their

products online. In return, the Defendants agreed to pay Affiliati for these services.

      The Defendants made their payments to Affiliati at first, but eventually, they

fell behind, running up a $1,277,951 tab. On November 3, 2017, Affiliati brought

suit to collect. However, not long after, Affiliati filed a motion seeking to enforce a

settlement agreement it allegedly reached with the Defendants.             Specifically,

Affiliati claimed its counsel, Ruben Socarras, had negotiated the agreement with


                                           2
              Case: 19-11557     Date Filed: 02/05/2020   Page: 3 of 8


Jeffrey Smith, Defendants’ counsel, between December 12 and 14, 2017. It attached

to its motion an email chain that purported to show the parties had agreed to settle

this action for $1.1 million, payable in monthly installments of $60,000.

      In relevant part, the email chain reads:

      Email 1: The Settlement Offer

             From: Ruben Socarras
             Sent: Wednesday, December 13, 2017 12:50 PM
             To: Jeffrey L. Smith
             Subject: Affiliati v. Tim Isaac

             ...

             1. Option 1 -- $1,000,000 payable monthly beginning on Jan.
             31, monthly thereafter until paid in full, which will include 12%
             interest. Payments will be no less than $125,000 per month;
             OR alternatively,

             2. Option 2 -- $1,100,000, payable monthly beginning on Jan.
             31, monthly thereafter until paid in full, which will include 12%
             interest. Payments will be no less than $75,000 per month.

      Email 2: Defendants’ Counteroffer

             From: Jeffrey L. Smith
             Date: Wednesday, December 13, 2017 at 2:59 PM
             To: Ruben Socarras
             Subject: Affiliati v. Tim Isaac

             Ruben,
             Thanks for the email. I discussed with my client and he
             authorized me to counter at $1,000,000 payable at $60,000 per
             month installments. He does not agree to pay interest. We can
             close the deal today if those figures are acceptable to your
             client.


                                          3
              Case: 19-11557     Date Filed: 02/05/2020    Page: 4 of 8


             Jeff

      Email 3: Affiliati’s Counteroffer

             On Dec. 13, 2017, at 2:02 PM, Ruben Socarras wrote:

             Jeff,
             I’ve been informed to tell you that the final offer is as follows:

             1.1 million, 60,000 per month, no interest; or
             1.0 million, 75,000 per month, no interest.

      Email 4: Defendants’ Acceptance

             From: Jeffrey L. Smith
             Date: Thursday, December 14, 2017 at 10:46 AM
             To: Ruben Socarras
             Subject: Affiliati v. Tim Isaac

             We have a deal on the $60,000 per month terms. Pls send me
             the settlement agreement.

             Jeff

      For their part, the Defendants claimed Affiliati misrepresented the

communications. They argued that Smith had not accepted any offer from Affiliati.

Instead, his final email agreeing to the “$60,000 per month terms” referred only to

the terms in Defendants’ counteroffer -- and not to Affiliati’s final settlement offer.

      To resolve this dispute, the district court referred Affiliati’s motion to enforce

to a magistrate judge.     On February 22, 2018, the magistrate judge held an

evidentiary hearing to determine the best path forward.          At the hearing, the

magistrate judge heard testimony from Socarras, Affiliati’s counsel. She also heard


                                           4
              Case: 19-11557     Date Filed: 02/05/2020    Page: 5 of 8


from the defendant, Isaac. On May 11, 2018, the magistrate judge issued her Report

and Recommendation advising the district court to grant Affiliati’s motion to

enforce. The district court agreed, issuing its orders adopting the Report and

Recommendation and enforcing the settlement agreement on September 17. The

Defendants timely appealed those orders, along with the court’s order denying the

Defendants’ motion for reconsideration.

      We review questions of constitutional law de novo. United States v. Brown,

364 F.3d 1266, 1268 (11th Cir. 2004). We review the district court’s denial of

Defendants’ motion for reconsideration for abuse of discretion. See Jenkins v.

Anton, 922 F.3d 1257, 1263-64 (11th Cir. 2019). Under that standard, “we affirm

unless we determine that the district court applied an incorrect legal standard, failed

to follow proper procedures in making the relevant legal determination, or made

findings of fact that are clearly erroneous.” Holland v. Sec’y, Fla. Dep’t of Corr.,

941 F.3d 1285, 1288 (11th Cir. 2019) (quotation omitted).

      First, we are unpersuaded by the Defendants’ claim that the district court erred

in rejecting their due process argument and adopting the magistrate judge’s Report

and Recommendation. Essentially, they argue the magistrate judge violated their

due process rights by cutting short their cross-examination of Affiliati’s counsel,

Socarras, during the evidentiary hearing. In support of their argument, Defendants

rely on snippets of the evidentiary hearing transcript which purport to show that the


                                          5
              Case: 19-11557     Date Filed: 02/05/2020   Page: 6 of 8


magistrate judge concluded Defendants’ cross-examination before counsel had an

opportunity to explore the reliability of Socarras’s testimony.

      It is clear that “where important decisions turn on questions of fact, due

process requires an opportunity to confront and cross-examine adverse witnesses.”

Goldberg v. Kelly, 397 U.S. 254, 269 (1970). A review of the full transcript amply

establishes that the magistrate judge afforded the Defendants ample opportunity to

do so. At the outset of the hearing, Affiliati introduced into evidence a series of

emails documenting the settlement negotiations between itself and the Defendants.

Notably, these emails were admitted without objection from the Defendants and

“[p]ursuant to the parties’ stipulation.” Indeed, Defendants’ counsel affirmed that

“we have agreed with the exhibits.” So Affiliati called Socarras, its counsel, to the

stand to walk the court through the correspondence. At no point did the court permit

Socarras to venture beyond a description of the emails’ contents. The court also

rejected Socarras’s attempts to speculate as to Defendants’ state of mind and

admonished Socarras to avoid narrating from the witness stand.

      The Defendants then had an opportunity to cross-examine Socarras. At first,

this examination consisted of questions from counsel for the Defendants that probed

the existence of a settlement agreement. Counsel also argued that Smith lacked

authority to negotiate a settlement on behalf of the Defendants. But then the cross-

examination changed course. The Defendants next sought to challenge the accuracy


                                          6
              Case: 19-11557     Date Filed: 02/05/2020   Page: 7 of 8


of the email correspondence the court had already admitted into evidence. The

Defendants also claimed that Affiliati had introduced the emails out of order so that

the Defendants could argue that instead of accepting Affiliati’s settlement offer,

Smith had done no more than reiterate his own counteroffer.

      The magistrate judge appropriately declined to countenance this line of

questioning. For one, the emails had been admitted into evidence as true and

accurate representations of the settlement negotiation between Affiliati and the

Defendants. Even the Defendants themselves were not prepared to call any witness

qualified to testify that these emails might not be authentic.       Moreover, the

magistrate judge ruled correctly that the Defendants’ argument -- that the emails

admitted into evidence did not properly reflect Smith’s communications -- “could

not be supported by anything other than Mr. Smith’s testimony.” On this basis, the

magistrate judge permitted the cross-examination to proceed as to matters within the

scope of Socarras’s direct examination, and she gave the Defendants ten days to

decide whether to supplement the record with testimony from Smith. In no respect

did these actions contravene the Defendants’ due process rights.

      The magistrate judge also properly excluded a line of questioning from the

Defendants as to whether Socarras was aware of certain allegations of impropriety

against Affiliati, and whether he knew of a pending lawsuit between Montell

Williams and the Defendants. As the magistrate judge aptly noted, those matters


                                         7
              Case: 19-11557     Date Filed: 02/05/2020    Page: 8 of 8


were far afield from the topic of the evidentiary hearing, and it was well within the

“wide latitude” given to the trial court for her to have limited cross-examination into

matters that were “only marginally relevant.” United States v. Baptista-Rodriguez,

17 F.3d 1354, 1366 (11th Cir. 1994) (quoting Delaware v. Van Arsdall, 475 U.S.
673, 679 (1986)).

      In short, the transcript of the evidentiary hearing reveals that the magistrate

judge did not violate the Defendants’ right to due process. Rather, the magistrate

judge afforded the Defendants’ ample opportunity for cross-examination and

properly prevented the Defendants from inquiring only about topics outside the

proper scope of the cross-examination.         Notably, the magistrate judge even

continued the hearing to permit a more fulsome exploration of those topics -- an

opportunity the Defendants declined. Accordingly, the district court did not err in

its orders adopting the magistrate judge’s Report and Recommendation and granting

Affiliati’s motion to enforce the settlement agreement. Moreover, because we

conclude that the district court did not err in its order adopting the Report and

Recommendation, we also conclude that the district court did not abuse its discretion

by denying Defendants’ motion for reconsideration of that order.

      AFFIRMED.




                                          8